Title: To James Madison from David Montagu Erskine, 15 December 1806
From: Erskine, David Montagu
To: Madison, James



Sir,
Washington December 15: 1806

I have this day forwarded the deposition concerning Richard Dickings, which you did me the Honor to enclose to me the Day before Yesterday, to Captain Douglas commanding His Majesty’s Ship Bellona and I have requested him to discharge the Man should the Facts stated of his being an American Seaman and having been impressed prove correct.
I have the Honor to enclose to you the Copy of a Letter from the Commander in Chief of His Majesty’s Ships on the Jamaica Station respecting Edward Frethy stated in your Letter to Mr. Merry of the 23rd. of last May to be an American Seaman supposed to be impressed on board either the Wolf or the Renard Sloops of War, by which it appears that Edward Frethy never was on board either of those Ships.  I have the Honor to be, With great Consideration and Respect, Sir Your most obedient humble Servant

D. M. Erskine

